In an action to recover damages for breach of contract, the defendant Options Independent Practice Association, Inc., appeals, as limited by its brief, from so much of a judgment of the Supreme Court, Westchester County (DiBlasi, J.), entered April 29, 1999, as, after a nonjury trial, is in favor of the plaintiffs and against it in the principal sum of $343,760.
Ordered that the judgment is affirmed insofar as appealed from, with costs.
Contrary to the appellant’s contention, the plaintiffs established the anticipated lost profits resulting from the appellant’s *655breach of contract with the requisite reasonable certainty (see, Ashland Mgt. v Janien, 82 NY2d 395, 404; Cifone v City of Poughkeepsie, 234 AD2d 331; Jadar Dev. Corp. v Greenspan, 230 AD2d 828). Accordingly, the Supreme Court properly denied the appellant’s motion for judgment as a matter of law pursuant to CPLR 4401.
The damages award of the Supreme Court should not be disturbed on appeal unless it is clear that its conclusions could not have been reached under any fair interpretation of the evidence (see, Northern Westchester Professional Park Assocs. v Town of Bedford, 60 NY2d 492, 499; Bucci v Bucci, 231 AD2d 665; Richard’s Home Ctr. & Lbr. v Kraft, 199 AD2d 254). Upon review of the record, the Supreme Court’s award of damages is supported by a fair interpretation of the evidence. Santucci, J. P., Thompson, Sullivan and Goldstein, JJ., concur.